Citation Nr: 1514067	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  04-19 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974.  

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Portland, Oregon currently has jurisdiction over this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In his February 2007 VA Form 9, the Veteran requested a Board hearing at his local RO.  To date, he has not been scheduled for a Board hearing, and a March 2015 statement from his representative indicates that the Veteran has not withdrawn this request.  Accordingly, remand is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. 
§§ 20.700(a), 20.703. 

Accordingly, the case is REMANDED for the following action:

Ask the Veteran whether he would prefer a videoconference hearing, a Travel Board hearing, or a hearing in Washington, DC.  Then, schedule the Veteran for a hearing in accordance with the procedures set forth in 38 C.F.R. §§ 20.700(a) and 20.704, pursuant to the Veteran's request.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



